            Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 1 of 14

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,
                                                            21-cv-334 (JMF)
Plaintiff

v.
                                                           PRELIMINARY
8AIIA, ARAÑA, BASIS, BATTERIESLUCASV,                   INJUNCTION ORDER
CAOFENGJIE,                 CHLUCGSGW,
COMICANDMARVEL, COPELAND, DG489VBDF,
DMINGHUIO, DWENFGANBSD, DXLGROCERY,
EWDEWQ2E, EXPRESSPRO.CHEUNG, FASHION
HANDSOME BOY, FASHIONSTOREJESSICA,
FENGYAOD88OSDF8,        GAIPANXIUYUAN,
GREEN.AT, HAPPY798, HARLEYSTORE.FAST-
EXPRESS, HCJGFHDERW, HXJENFF, HYIFG6DF,
ICE-CREAMFROST,                 ILOVE3C,
JC/FASTSHOPPING,             JOZE'ZSHOP,
LEIMINJIELEIMINJIE,   LIBAOLIANG33527,
LIHONGZHENGLIHONGZHENG,        LINGXIAO
MALL, LOOKED AND BOUGHT, MARCELLOV,
MARIBLOL,    MNNCSLC.2,    NJGHRTYTRY,
PEAVEY, PIELIEDIE, PUIOZHFH561, QUKL,
SEXSTOREFERNANDA,          SHFFAAAN269,
STORE.ALVARO1, STORE5K, TANGJINHUI,
TASEYRHNQE, TCNYPFZHP, THREE LINES 3,
TIENDASHOPSANTIAGO, TRIPLE G FOR YOU,
WAMMA,      WANGXINZHOUWANGXINZHOU,
WUHAILONGWUHAILONG,      XIONGWEN6004,
YANGQINGSHANGCHANG,
ZHANGQINGXIAODIANPU,
ZHANGZENING01040 and ZZXEE WOMEN'S
CLOTHING STORE,

Defendants
  Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 2 of 14

                              GLOSSARY

Term                   Definition
Plaintiff or Allstar   Allstar Marketing Group, LLC
Defendants             8aiia, araña, Basis, batteriesLucasV, CaoFengJie,
                       CHLUCGSGW,             comicandmarvel,         Copeland,
                       dg489vbdf,         DMINGHUIO,              dwenfganbsd,
                       DXLGROCERY, EWDEWQ2E, Expresspro.Cheung,
                       Fashion      handsome       boy,     fashionStoreJessica,
                       fengyaod88osdf8,        gaipanxiuyuan,         Green.AT,
                       Happy798, harleystore.fast-express, HCJGFHDERW,
                       Hxjenff, hyifg6df, Ice-creamFROST, Ilove3C,
                       jc/fastshopping,     Joze'zShop,       leiminjieleiminjie,
                       libaoliang33527, lihongzhenglihongzheng, Lingxiao
                       Mall, Looked and bought, Marcellov, mariblol,
                       mnncslc.2,      njghrtytry,      PEAVEY,        pieliedie,
                       puiozhfh561, QUKL, SEXstoreFernanda, shffaaan269,
                       Store.alvaro1, store5k, tangjinhui, taseyrhnqe,
                       tcnypfzhp, Three lines 3, TiendaShopSantiago, triple g
                       for you, WAMMA, wangxinzhouwangxinzhou,
                       wuhailongwuhailong,                       xiongwen6004,
                       yangqingshangchang,                zhangqingxiaodianpu,
                       zhangzening01040 and ZZXEE Women's clothing
                       store
Jay At Play            Jay At Play International Hong Kong Limited d/b/a Jay
                       At Play
Wish                   Wish.com, a San Francisco, California-based, online
                       marketplace and e-commerce platform owned by
                       ContextLogic, Inc., a Delaware corporation
                       (“ContextLogic”), that allows manufacturers and other
                       third-party merchants, like Defendants, to advertise,
                       distribute, offer for sale, sell and ship their retail
                       products, which, upon information and belief, primarily
                       originate from China, directly to consumers worldwide
                       and specifically to consumers residing in the U.S.,
                       including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint filed on January 14, 2021
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on January
                       14, 2021
                                     i
  Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 3 of 14

De Marco Dec.          Declaration of Jennifer De Marco in Support of
                       Plaintiff’s Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of
                       Plaintiff’s Application
Happy Nappers Marks    U.S. Trademark Registration Nos.: 6,102,208 for
                       “HAPPY NAPPERS” for goods in Class 20 and 24; and
                       3,998,335 for “HAPPY NAPPERS” for goods in Class
                       28
Happy Nappers Works    U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak
                       the Shark; VA 2-227-789 covering Arianna the White
                       Unicorn; VA 2-227-807 covering Duncan the Dragon;
                       VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-
                       810 covering Monique the Pink Unicorn; VA 2-227-816
                       covering Kodiak the Grey Husky; VA 2-227-818
                       covering Dusty the Yellow Dog; and VA 2-227-820
                       covering Charlotte the Pink Kitty
Happy Nappers          A perfect play pillow which pulls open to a sleepy sack
Products               surprise
Counterfeit Products   Products bearing or used in connection with the Happy
                       Nappers Marks and/or Happy Nappers Works, and/or
                       products in packaging and/or containing labels and/or
                       hang tags bearing the Happy Nappers Marks and/or
                       Happy Nappers Works, and/or bearing or used in
                       connection with marks and/or artwork that are
                       confusingly or substantially similar to the Happy
                       Nappers Marks and/or Happy Nappers Works and/or
                       products that are identical or confusingly or
                       substantially similar to the Happy Nappers Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Wish, as well as
                       any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants
                       and all persons in active concert or participation with
                       any of them operate storefronts to manufacture, import,
                       export, advertise, market, promote, distribute, display,
                       offer for sale, sell and/or otherwise deal in Counterfeit
                       Products, which are held by or associated with
                       Defendants, their respective officers, employees,
                       agents, servants and all persons in active concert or
                       participation with any of them
Defendants’ Assets     Any and all money, securities or other property or
                       assets of Defendants (whether said assets are located in
                       the U.S. or abroad)
                                    ii
  Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 4 of 14

Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by ContextLogic, such as Wish, as well as
                         any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
         Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 5 of 14




       WHEREAS, Plaintiff having moved ex parte on January 14, 2021 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on January 14,

2021 which ordered Defendants to appear telephonically on January 28, 2021 at 12:00 p.m. to

show cause why a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on January 25, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in support of the

Application on each and every Defendant;

       WHEREAS, on January 28, 2021 at 12:00 p.m., the Court held a Show Cause Hearing at

which Plaintiff appeared, Zaid Shahatit appeared as Defendant “Basis,” Hujat Farzan appeared as

Defendant “Copeland,” and no other Defendants appeared.

       IT IS HEREBY ORDERED as follows:

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,



                                                 1
Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 6 of 14




       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products or any other products bearing the Happy Nappers Marks

       and/or Happy Nappers Works and/or marks or artwork that are confusingly or

       substantially similar to, identical to and constitute a counterfeiting and/or

       infringement of the Happy Nappers Marks and/or Happy Nappers Works;

   ii. directly or indirectly infringing in any manner Plaintiff’s Happy Nappers Marks

       and/or Happy Nappers Works;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Happy Nappers Marks and/or Happy Nappers Works, to identify any goods or

       services not authorized by Plaintiff;

   iv. using Plaintiff’s Happy Nappers Marks and/or Happy Nappers Works or any

       other marks and/or artwork that are confusingly or substantially similar to the

       Happy Nappers Marks and/or Happy Nappers Works on or in connection with

       Defendants’ manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, displaying, offering for sale, selling and/or otherwise

       dealing in Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,



                                     2
  Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 7 of 14




            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or



                                          3
  Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 8 of 14




           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts, except that this

           provision shall not apply to Defendants Basis and Copeland;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,



                                            4
      Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 9 of 14




               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this



                                              5
 Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 10 of 14




       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.     account numbers;

  ii.     current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

  v.      any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

 vi.      any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show



                                             6
         Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 11 of 14




               the identity of the destination of the transferred funds, the identity of the

               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Happy Nappers Marks

               and/or Happy Nappers Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute a counterfeiting and/or

               infringement of the Happy Nappers Marks and/or Happy Nappers Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and



                                                 7
     Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 12 of 14




Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Happy Nappers Marks and/or Happy

               Nappers Works and/or marks or artwork that are confusingly or substantially

               similar to, identical to and constitute an infringement of the Happy Nappers Marks

               and/or Happy Nappers Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made



                                                8
     Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 13 of 14




   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through    a   specific   page   dedicated    to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses to be determined after having been

       identified by ContextLogic, Inc. pursuant to Paragraph V(C).

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to EE

            Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            ContextLogic, Inc., via ContextLogic Inc.’s DMCA Agent, will be able to

            download a PDF copy of this Order via electronic mail to ContextLogic Inc.’s

            counsel, Dwight Lueck, at Dwight.Lueck@btlaw.com, Brittany Smith, at

            Brittany.Smith@btlaw.com, and Rocky Cislak, at Rocky.Cislak@btlaw.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where



                                             9
        Case 1:21-cv-00334-JMF Document 6 Filed 01/28/21 Page 14 of 14




              Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

              to      Payoneer       Inc.’s      Customer       Service       Management         at

              customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

              Inc., at Edward.Tulin@skadden.com; and

          d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

              via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

              legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

      of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.

   11. Plaintiff shall file a status letter and propose next steps no later than February 23, 2021

      (which is one week after Defendants’ deadline to answer or otherwise respond to the

      Complaint).

SO ORDERED.

Dated: January 28, 2021                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge



                                                10
